In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00346-CV


                            CHRIS HENNSLEY, APPELLANT

                                            V.

      GREG STEVENS, CHIEF OF POLICE, LUBBOCK POLICE DEPARTMENT,
                    AND CITY OF LUBBOCK, APPELLEES

                           On Appeal from the 72nd District Court
                                   Lubbock County, Texas
          Trial Court No. 2017-526,477, Honorable Ruben Gonzales Reyes, Presiding

                                   February 28, 2019

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


       Appellant, Chris Hennsley, filed a notice of appeal in the above-referenced cause.

The appellate record has been filed. Hennsley’s brief was originally due January 30,

2019, but was not filed. By letter of February 6, 2019, we notified Hennsley that his brief

was overdue and admonished him that failure to file a brief by February 19 would result

in dismissal of the appeal for want of prosecution without further notice. See TEX. R. APP.
P. 38.8(a)(1); 42.3(b).   To date, Hennsley has not filed a brief or had any further

communication with the court.


      Accordingly, the appeal is dismissed for want of prosecution.


                                                     Per Curiam




                                           2